Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 1 of 8




                                             20 CR 578 (LAK)
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 2 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 3 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 4 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 5 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 6 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 7 of 8
Case 1:20-cr-00578-LAK Document 19 Filed 09/30/20 Page 8 of 8
